 1   Peter Jazayeri (SBN 199626)
     JAZ, A PROFESSIONAL LEGAL CORPORATION
 2   peter@jaz-law.com
     1100 Glendon Avenue, Suite 1500
 3   Los Angeles, CA 90025
     Telephone: 310.853.2529
 4   Facsimile:     310.388.0664

 5   Attorneys for CREDITORS ADITYA SHARMA
     AND DR. ANSHU SHARMA
 6

 7

 8

 9
                         UNITED STATES BANKRUPTCY COURT
10
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
11

12
     In re:                              Case No. 3:20-bk-30383 (DM)
13
     CROSSCODE, INC.,                    Chapter: 11
14
                            Debtor.      DECLARATION OF ADITYA SHARMA IN
15                                       SUPPORT OF OPPOSITION TO MOTION TO
                                         ENFORCE SETTLEMENT AGREEMENT, OR
16                                       ALTERNATIVELY, DESIGNATE THE VOTE
                                         OF ADITYA SHARMA PURSUANT TO
17                                       SECTION 1126(E)

18                                       [Opposition, Declarations of Peter F. Jazayeri and
                                         Masoud Toghraie, Request for Judicial Notice and
19                                       Evidentiary Objection filed concurrently herewith]

20                                       Date:    October 23, 2020
                                         Time:    10:00 a.m.
21                                       Place:   United States Bankruptcy Court
                                                  Courtroom 17, 16th Floor
22                                                450 Golden Gate Avenue
                                                  San Francisco, CA 94102
23                                       Judge:   Hon. Dennis Montali

24

25

26

27

28

 Case: DECLARATION
       20-30383 Doc#   190 Filed:
                   OF ADITYA      10/22/20
                             SHARMA         Entered:
                                     IN SUPPORT      10/22/20 17:22:25
                                                OF OPPOSITION  TO MOTIONPage 1 of
                                                                         TO ENFORCE
                                        3
     SETTLEMENT AGREEMENT, OR ALTERNATIVELY,    DESIGNATE THE VOTE OF ADITYA SHARMA
 1                               DECLARATION OF ADITYA SHARMA
 2          I, Aditya Sharma, declare:
 3          1.      I am over the age of 18 and qualified to provide this declaration, which I am
 4   submitting in support of the Opposition to Motion to Enforce Settlement Agreement, or
 5   Alternatively, Designate the Vote of Aditya Sharma (the “Opposition”).
 6          2.      In 2015, I founded Crosscode, Inc. (the “Debtor”) with my own personal funds,
 7   which is a software company. I served as its Chief Executive Officer and Chairman of the Board
 8   until November 2019, at which time I was informed that I was removed by the Debtor’s new board
 9   of directors, which were constituted by an investment banking group, Liquid Venture Partners
10   (“LVP”) hired to raise a preferred capital offering for the Debtor. The circumstances of my ouster
11   were the subject of contested litigation, pending before the Hon. Vince Chhabria in the Northern
12   District of California, as Case No. 3:20-CV-00104-VC, based on a complaint brought by the Debtor,
13   and a now-stayed cross-complaint filed by me (the “District Court Litigation”). I believe I had
14   valuable claims against the Debtor, ranging from unpaid loans, to claims on its intellectual property
15   and torts related to my improper ouster, which I ended up compromising during this bankruptcy
16   case. This compromise was approved by the Court on or about August 28, 2020.
17          3.      On October 3, 2020, the Debtor informed my counsel that it was about to reach a
18   resolution with the common shareholders concerning an objection raised by Masoud Toghraie. They
19   asked that I modify the Settlement Agreement’s requirement that I receive the same identical
20   treatment as other stockholders, and waive my right to any additional distribution to the common
21   shareholders. I refused to accept this change.
22          4.      During the week of October 5, 2020, I learned that Crosscode was treating the
23   common shareholders differently than me. I found out that it was granting Toghraie an additional
24   $55,000, as well as providing him with an opportunity to invest in the reorganized debtor.
25

26

27

28
                                            1
 Case: DECLARATION
       20-30383 Doc#   190 Filed:
                   OF ADITYA      10/22/20
                             SHARMA         Entered:
                                     IN SUPPORT      10/22/20 17:22:25
                                                OF OPPOSITION  TO MOTIONPage 2 of
                                                                         TO ENFORCE
                                        3
     SETTLEMENT AGREEMENT, OR ALTERNATIVELY,    DESIGNATE THE VOTE OF ADITYA SHARMA
Case: 20-30383   Doc# 190   Filed: 10/22/20   Entered: 10/22/20 17:22:25   Page 3 of
                                         3
